DETAILED ACTION
Examiner acknowledges receipt of the reply filed 5/4/2022, in response to the restriction requirement mailed 2/18/2022.
Claims 1-4, 6-8, 10, 12-21, 23-25, 27, and 29-32 are pending.  Claims 7, 8, 14-21, 23-25, 27, and 29-32 are withdrawn from further consideration for the reasons set forth below.
Claims 1-4, 8, 10, 12 and 13 are being examined on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group 1 (claims 1-4, 6-8, 10, and 12-16) without traverse of   in the reply filed on  5/4/2022 is acknowledged.
Claims  17-21, 23-25, 27, and 29-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/4/2022.
Applicant’s election of the following in the reply filed on 5/4/2022 is acknowledged.  The election was made without traverse.
DDP3803 (LSD1 inhibitor)- recited in claim 10 and within scope of claim 8, part (i)
Pablociclib (CDK4/6 inhibitor)
Leukemia (type of cancer)
Claims 1-4, 8, 10, 12, and 13 read on the elected species.  Claims 6, 7, and 14-16 have been withdrawn from further prosecution as being drawn to non-elected species.

Drawings
The drawings are objected to for the following reasons:
The data points of Fig 2A are difficult to decipher- the shading of samples DMSO, RA low and RA low+LDS1i are too close in coloration to distinguish- the gray shading comes across as similar shading for these samples.  The same is true for Fig 2E relating to G2M and G0/G1.
The same problem of distinguishing data due to shading further relates to Figs 3C, 3F, 4C, 5C, 5E, 7C, 7E, 8B, 10A, 11C, 11D, 11E, 14, 15B, 16A, 16B, 18, 20A, 20B, 21A, 21B, 23-25, and 27.
The font in Figs 4D and 16A and 16B, 20A, 20B, 21A, 21B, and 22-25 is too small to read.  Please note that the font in several samples within Fig 22 is too faint to read.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
See specification at para. [0003].


Claim Objections
Claims 1, 4, 8, and 10 are objected to because of the following informalities:  
The acronyms LSD1 and CDK4/6 of claim 1 should be written out in full name in the first order of appearance in the claims.
Claims 4, 8, and 10 should be amended to recite “from the group consisting of[[:]]”- removal of the colon “:”.
Claim 4 recites “CDK4 Inhibitor”, “CDK4 Inhibitor III” and “Ckd4/6 Inhibitor”.  Please amend “CDK” to be all capitalized or “Cdk” for claim consistency.  Also amend the claim to recite the term “inhibitor 
Regarding claim 8:
The structure of Formula (I) includes a squiggle line to the right side of the phenyl group connected to the cyclopropane.  The claim should be clarified to define this squiggle line as an alkyl chain or if Applicant intends for this line to encompass isomeric structures.
Part (ii) includes (Ia) and A in bold font.  Please amend to unbold text. 
Part (iii) include “R-L” in bold font.  Please amend to unbold text. Page 5 of claim 8, part (iii), variable positions L, R2, X/Y, R3/R4, R6/R7, and R8 are alternatively separated by commas or semicolons.  The claim should be amended to replace the semicolons with commas. 
For example, please amend R8 to recite: R8 is hydrogen,[[;]] C1-C6 alkyl, optionally substituted by aryl or heterocyclyl,[[;]] or C3-C6 cycloalkyl;”.
Please review all of claim 8 to replace semicolons with commas within each limitation setting for the different variables.
Part (iv) should be amended to recite “R and R2 are independently or heterocycloalkylalkylamino; R1 is or heterocycloalkylalkyl; and R3 is H, or C1-C6 alkyl;”.
Appropriate correction is required.

Improper Markush
Claims 8 and 10 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  
A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
The Markush grouping of LSD1 inhibitors recited in claims 8 and 10 are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity (e.g., shared backbone structure) and a common use for the following reasons: The recited LSD1 inhibitors have different chemical structures.  There is no evidence within the specification or the prior art of a common structural element that relates to a common function, much less capability in treating all of the diseases that fall within the instant claim scope. Accordingly, the recited LSD1 inhibitors are deemed to constitute an improper Markush group.
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. § 134 and 37 CFR 41.31 (a)(1) (emphasis provided).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 8, 10, 12 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating leukemia and melanoma comprising a combination of MC2580 or DDP38003 (LSD1 inhibitors) and palbociclib (CDK4/6 inhibitor), does not reasonably provide enablement for all possible iterations of “LSD1 inhibitors” and “CDK4/6 inhibitors” and all other possible forms of cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008). See also In re Cortright, 49 USPQ2d 1464, 1466 and Bristol-Myers Squibb Co. v. Rhone-Poulenc Rorer Inc., 49 USPQ2d 1370.
By way of background, four cases are of particular relevance to the question of enablement of a method of treating cancers broadly or even generally:
In In re Buting, 418 F.2d 540, 163 USPQ 689 (CCPA 1969), the claim was drawn to “The method of treating a malignant condition selected from the group consisting of leukemias, sarcomas, adenocarcinomas, lymphosarcomas, melanomas, myelomas, and ascitic tumors” using a small genus of compounds. The Court decided that human testing “limited to one compound and two types of cancer” was not “commensurate with the broad scope of utility asserted and claimed”.
In Ex parte Jovanovics, 211 USPQ 907 (Bd. Pat. App. & Inter. 1981) the claims were drawn to  “the treatment of certain specified cancers in humans” by the use of a genus of exactly two compounds, the N-formyl or N-desmethyl derivative of leurosine. Applicants submitted “affidavits, publications and data” for one of the compounds, and a dependent claim drawn to the use of that species was allowed.  For the other, no data was presented, applicants said only that the other derivative would be expected to be less effective; claims to the genus were refused. 
In Ex parte Busse, et al., 1 USPQ2d 1908 (Bd. Pat. App. & Inter. 1986) claims were drawn to “A therapeutic method for reducing metastasis and neoplastic growth in a mammal” using a single species. The decision notes that such utility “is no longer considered to be “incredible”, but that “the utility in question is sufficiently unusual to justify the examiner's requirement for substantiating evidence. Note also that there is also a dependent claim 5 which specified “wherein metastasis and neoplastic growth is adenocarcinoma, squamous cell carcinoma, melanoma, cell small lung or glioma.” The decision notes that “even within the specific group recited in claim 5 some of the individual terms used actually encompass a relatively broad class of specific types of cancer, which types are known to respond quite differently to various modes of therapy.” 
In Ex parte Stevens, 16 USPQ2d 1379 (Bd. Pat. App. & Inter. 1990) a claim to “A method for therapeutic or prophylactic treatment of cancer in mammalian hosts” was refused because there was “no actual evidence of the effectiveness of the claimed composition and process in achieving that utility.”
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444. 
The analysis is as follows:
 (1) Breadth of claims.
The claims are drawn to method for treating a subject having cancer, which comprises a) administering to the subject an effective amount of a cell cycle inhibitor; and b) administering to the subject an effective amount of a LSD1 inhibitor; wherein the cell cycle inhibitor is a CDK4/6 inhibitor or a p21 enhancer.
The terms “LSD1 inhibitor” and “CDK4/6 inhibitor” are not defined in the specification. Given the broadest claim interpretation, the claim terms can include compounds such as peptides, saccharides, lipids, chemical compounds, and combinations thereof, that function either directly or indirectly as LSD1 inhibitors and CDK4/6 inhibitors.
 (b) Scope of the diseases covered.  
There are many different types of cancers, but all share one hallmark characteristic: unchecked growth that progresses toward limitless expansion (National Institute of Cancer- understanding and related topics, accessed 8/21/2014 at URL: cancer.gov/cancertopics/understandingcancer at p. 2).  Cancers are highly heterogeneous at both the molecular and clinical level, something seen especially in, for example, the cancers of the breast, brain and salivary glands.  They can occur in pretty much every part of the body.  Id.  Examiner notes that the following prior art is a selection of the recited forms of cancer. 
A. Lung carcinoma is the leading cause of cancer-related death worldwide (Merck Manuals Lung Carcinoma accessed 3/12/2017 at URL merckmanuals.com/professional/pulmonary-disorders/tumors-of-the-lungs/lung-carcinoma).  About 85% of cases are related to cigarette smoking.  Id.  Treatment varies by cell type and by stage of disease.  Primary treatments include surgery (depending on cell type and stage), chemotherapy and radiation therapy.  Id.    
B. Neuroblastoma is a cancer arising in the adrenal gland or less often from the extra-adrenal sympathetic chain, including the retroperitoneum, chest, and neck (Merck Manuals Neuroblastoma accessed 3/12/2017 at URL merckmanuals.com/professional/ pediatrics/pediatric-cancers/neuroblastoma).  Diagnosis is confirmed by biopsy.  Id. Treatment may include surgical resection, chemotherapy, radiation therapy, high-dose chemotherapy with stem cell transplantation, cis-retinoic acid, and immunotherapy. Id.
C. There are many types of colorectal cancers.  See, e.g., Merck Manual Colorectal Cancer accessed 8/21/2014 at URL merckmanuals.com/home/digestive_disorders/tumors_of_the_digestive_system/colorectal_cancer.html).  Almost all cancers of the large intestine and rectum (colorectal) are adenocarcinomas, which develop from the lining of the large intestine (colon) and rectum.  Id.  In Western countries, cancer of the large intestine and rectum is one of the most common types of cancer and the second leading cause of cancer death.  Id.  Colon cancer is more common among women, and rectal cancer is more common among men.  Id. 
D. Prostate Cancer covers a variety of cancer types. See e.g., Merck Manual Prostate Cancer accessed 8/21/2014 at URL: merckmanuals.com/home/kidney_and_urinary_tract_disorders/cancers_of_the_kidney_and_genitourinary_tract/prostate_cancer.html?qt=prostate cancer&alt=sh.  Among men in the United States, prostate cancer is the most common cancer and one of the most common causes of cancer death.  Id. 
The great majority of types of prostate cancers are not treatable with pharmaceuticals.  Id. 
E. Cholangiocarcinoma is also known as bile duct cancer is a relatively rare form of caner (Cholangiocarcinoma  accessed 3/12/2017 at URL surgery.usc.edu/divisions/tumor/pancreasdiseases/web%20pages/BILIARY%20SYSTEM/cholangiocarcinoma).  Cholangiocarcinoma is considered to be an incurable and rapidly lethal cancer unless both the primary tumor and any metastases can be fully removed by surgery. Id.  No potentially curative treatment exists except surgery, but most people have advanced stage disease at presentation and are inoperable at the time of diagnosis. Id.  People with cholangiocarcinoma are generally managed - though not cured - with chemotherapy, radiation therapy, and other palliative care measures. Id.  These are also used as additional therapies after surgery in cases where resection has apparently been successful (or nearly so).  Id.  
F. Thyroid cancer.  There are four general types of thyroid cancer (papillary, follicular, medullary, and anaplastic) (Thyroid cancer accessed 3/12/2017 at URL merckmanuals.com/professional/endocrine-and-metabolic-disorders/thyroid-disorders/thyroid-cancers).  Most thyroid cancers manifest as asymptomatic nodules. Id.  Rarely, lymph node, lung, or bone metastases cause the presenting symptoms of small thyroid cancers.  Id.  Diagnosis is often by fine-needle aspiration biopsy but may involve other tests. Id. Treatment is surgical removal, usually followed by ablation of residual tissue with radioactive iodine.  Id.
G.  Renal Cancer. Renal cell carcinoma (RCC) is the most common renal cancer, accounting for 90 to 95% of primary malignant renal tumors (Renal cell carcinoma, accessed 3/12/2017 at URL merckmanuals.com/professional/genitourinary-disorders/genitourinary-cancer/renal-cell-carcinoma).  Id.  Symptoms (most often gross or microscopic hematuria) usually do not develop until the tumor is large or metastatic, so incidental discovery is common.  Id.  Diagnose of RCC is by MRI or contrast-enhanced CT, as well as testing of liver function.  Id.  Treatment of localized RCC is by radical nephrectomy, whereas advanced RCC is treated by palliative surgery, radiation therapy, targeted drug therapies, and/or interferon alfa-2b or IL-2.  Id.
H. Bladder Cancer.  Most bladder cancers are of a type called transitional cell, affecting the same kinds of cells (transitional cells) that are usually the cancerous cells responsible for renal pelvis and ureter cancers.  See e.g., Merck Manual Bladder Cancer accessed 8/21/2014 at URL: merckmanuals.com/home/kidney_and_urinary_tract_disorders/cancers_of_the_kidney_and_genitourinary_tract/bladder_cancer.html.  More than 70,000 new cases of bladder cancer are diagnosed every year in the United States and about 15,000 people die of bladder cancer every year.  Id. About 3 times as many men as women develop bladder cancer. Smoking is the greatest single risk factor and seems to be one of the causes in at least half of all new cases.  Id.
I. Leukemia.  Leukemias are cancers of white blood cells or of cells that develop into white blood cells.  White blood cells develop from stem cells in the bone marrow. Sometimes the development goes awry, and pieces of chromosomes get rearranged. The resulting abnormal chromosomes interfere with normal control of cell division, so that affected cells multiply uncontrollably or are resistant to normal cell death, resulting in leukemia. Leukemias are grouped into four main types:  Acute lymphocytic leukemia,  Acute myelocytic leukemia, Chronic lymphocytic leukemia, and Chronic myelocytic leukemia.  The types are defined according to how quickly they progress and the type and characteristics of the white blood cells that become cancerous. Acute leukemias progress rapidly and consist of immature cells. Chronic leukemias progress slowly and consist of more mature cells. Lymphocytic leukemias develop from cancerous changes in lymphocytes or in cells that normally produce lymphocytes. Myelocytic (myeloid) leukemias develop from cancerous changes in cells that normally produce neutrophils, basophils, eosinophils, and monocytes.  The cause of most types of leukemia is not known. Exposure to radiation, to some types of chemotherapy, or to certain chemicals (such as benzene) increases the risk of developing some types of leukemia, although leukemia develops only in a very small number of such people. Certain hereditary disorders, such as Down syndrome and Fanconi anemia, increase the risk as well. In some people, leukemia is caused by certain abnormalities of the chromosomes. See e.g., Merck Manual overview of Leukemia accessed 8/21/2014 at URL: merckmanuals.com/home/blood_disorders/leukemias/overview_of_leukemia.html 
(2)  The nature of the invention and predictability in the art:  With specific reference to cancer, Ex parte Kranz, 19 USPQ2d 1216, 1219 notes the “general unpredictability of the field  [of] …anti-cancer treatment.”  In re Application of Hozumi et al., 226 USPQ 353 notes the “fact that the art of cancer chemotherapy is highly unpredictable”.  More generally, the invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
(3) Direction or Guidance:  The guidance provided is limited.  The specification fails to provide guidance on how a combination of a LSD1 inhibitor and a CDK4/6 inhibitor (of any structures) would be sufficient to treat all forms of cancer.  
However, the skilled artisan does not have sufficient guidance to extrapolate the limited teachings from one combination of LSD1 inhibitor/ CDK4/6 inhibitor (MC2580 and palbociclib) and two types of cancer (APL and melanoma) to entirely different LSD1 and CDK4/6 inhibitors and forms of cancer (body location and disease etiologies).  The skilled artisan cannot predict which of the highly variable types of cancer known in the art would be suitable for treatment with the claimed inhibitors, much less dosage amounts and routes of administration.  Accordingly, the specification provides little guidance over the scope of the presently pending claims. 
(4) State of the Prior Art: A review of the relevant art yielded a diverse array of treatment options for those suffering from various forms of cancer.  Traditional therapies include chemotherapy, radiotherapy and surgery.  
	Lynch et al. (Expert Opin. Ther. Targets 16(12):1239-1249 (2012)) teach that
LSD1 (also known as KDM1A, AOF2, BHC110 or KIAA0601) was the first histone demethylase discovered [5] and is a member of the flavin adenine dinucleotide (FAD)- dependent amine oxidase family of demethylases, which also includes LSD2 (also known as AOF1 or KDM1B). LSD1 contains three protein domains: an N-terminal Swi3p, Rsc8p and Moira (SWIRM) structural domain, a tower domain and an amine oxidase (AO) domain (Figures 1A and 1B) (pp.1239-1240).  Demethylation of LSD1 substrates occurs through an amine oxidase reaction. During catalysis an aminium cation intermediate is formed which is readily hydrolysed to form the demethylated product, formaldehyde and water, while the reduced FAD is oxidised with molecular oxygen forming hydrogen peroxide as a by-product (Figure 2). Due to the requirement of the electron pair on the lysine amino group, LSD1 only has substrate specificity for mono- and dimethylated lysines and cannot demethylate trimethylated lysine residues (p. 1240).  In a murine model of human MLL-AF9 acute myeloid leukaemia (AML) LSD1 directly or indirectly sustains expression of genetic programmes that are critical for the oncogenic potential of leukaemia stem cells (LSC); knockdown of LSD1 led to an increase in dimethyl-H3K4 marks selectively at genes bound by the MLL-AF9 oncoprotein and, perhaps unexpectedly, this was associated with reduced transcription. An inverse correlation of H3K4 dimethylation with transcription has also been reported following recruitment of MYC to its target genes (pp. 1242).  Pre-clinical data supporting a therapeutic role for LSD1 inhibitors are most encouraging in acute myeloid leukaemia (abstract).
Yang et al. (Cancer Res. 75(9):1838-1845 (2015)) teach that acute myeloid leukemia (AML) is the most common acute leukemia in adults, with the median age of 69 years. Among genes that are implicated in the leukemogenesis of AML, high HOX gene expression has been associated with unfavorable prognosis, and lower HOXA9 expression correlates with a more favorable progression-free survival and response to therapy (p. 1838). PD 0332991 (palbociclib), a cell permeable pyridopyrimidine with oral bioavailability, is an exceptionally selective and potent inhibitor of CDK4 and CDK6 (IC50 ~10 nmol/L for recombinant proteins). Unlike other CDK inhibitors, at concentrations specific for inhibition of CDK4/CDK6, PD 0332991 has little or no activity against at least 38 additional kinases, including CDK2, due to steric hindrance. Providing the first evidence for PD 03329910 bioactivity in primary cancer cells, we showed that PD 0332991 inhibited CDK4/CDK6 in primary human multiple myeloma cells (IC50, 60 nmol/L) in the presence of bone marrow stromal cells, leading to early G1 arrest. PD 0332991 was similarly effective in inhibiting CDK4/ CDK6 in AML, suppressed tumor growth in myeloma, MCL and AML tumor xenografts, and in an immunocompetent mouse myeloma model (p. 1838).  Induction of early G1 arrest by PD 0332991 inhibition of CDK4/CDK6 resulted in efficient synchronization of AML cells. After release of PD 0332991-induced early G1 arrest, AML cells progress synchronously into S-phase (p. 1838).  Cyclin-dependent kinase (CDK)4 and CDK6 are frequently overexpressed or hyperactivated in human cancers. Targeting CDK4/CDK6 in combination with cytotoxic killing therefore represents a rational approach to cancer therapy. By selective inhibition of CDK4/CDK6 with PD 0332991 [palbociclib], which leads to early G1 arrest and synchronous S-phase entry upon release of the G1 block, we have developed a novel strategy to prime acute myeloid leukemia (AML) cells (abstract).  
So far as the examiner is aware, applicants’ recited LSD1 inhibitor and CDK4/6 inhibitor combination, has not been successfully used treating all possible cancers, and also there is no known single compound or genus (having common core structure) that treats all possible cancers.
 (5)  Working Examples:  Example 1 indicates that the Acute promyelocytic leukemia (APL) NB4 cells were resistant to LSD1 inhibitor MC2580 (Fig. 1).  In contrast, Example 2 indicates that the Acute promyelocytic leukemia (APL) UF1 cells were sensitive to LSD1 inhibitor MC2580 (Fig. 2).  Example 3 indicates in a LSD1 cell knockdown that depletion of LSD1 expression in UF1 cells mimics the LSD1 inhibitor.  Example 10 used the p21 enhancer (specifically HDAC inhibitors SAHA and TSA) with or without LSD1 inhibitor MC2580 in NB4 cells.  Example 11 indicates that CDK4/6 inhibitor palbociclib sensitized NB4 Cells to LSD1 Inhibitor (compare Ex. 1 where NB4 cells were resistant to a LSD1 inhibitor).  Example 14 indicates that co-treatment of palbociclib and MC2580 reduced melanoma proliferation in vitro.
Examiner notes that the only cell lines reduced to practice were: Acute promyelocytic leukemia and melanoma cell lines.  Of the claimed inhibitors, only the following were reduced to practice: MC2580 (one LSD1 inhibitor), p21 enhancer (specifically two HDAC inhibitors: SAHA and TSA), and palbociclib (one CDK4/6 inhibitor).
 (6) Skill of those in the art:  The relative skill of those in the art is high. An ordinary artisan in the area of drug development would have experience in screening compounds for particular activities. Screening of new drug candidates, while complex, is routine in the art. The process of finding new drugs that have in vitro activity against particular biological target is well known. Additionally, while high throughput screening assays can often be employed, developing a therapeutic method, as claimed, is generally not well-known or routine, given the complexity of certain biological systems such as the cancer. 
Determining how a particular compound will impact the cancer is not routine. There is no chemical targeting system at this time that can directly stimulate or block only a highly divergent cancer(s), while avoiding effects on other parts of the cells, where the same signal may have a different and unwanted effect. Further, the functioning of many networks and the pathology of many cancers involve complex systems involving more than one network. Thus, the level of ordinary skill in the art needs specialized knowledge of the complex nature of the cancer. 
 (7) The quantity of experimentation needed:  Given the fact that, historically, the development of new cancers drugs has been difficult and time consuming, and especially in view of factors 1-6, the quantity of experimentation needed is expected to be undue.
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of claim 8 are deemed to be indefinite.
Part (ii) recites:
R4, R5, and R6 are, independently, C1-C6-alkyl, aryl, heteroaryl, wherein the aryl or heteroaryl are optionally substituted by halogen, C1-C6-alkyl, or L2-R7; or heterocyclyl, wherein the heterocyclyl is optionally substituted by C1-C6-alkyl; 
And 
R7 is C1-C6-alkylamino, C3-C7 cycloalkyl or heterocyclyl, wherein the C3-C7 cycloalkyl or heterocyclyl are optionally substituted by C1-C6-alkyl, or NH2; or guanidine; 
The claim recite the term “or” multiple times with respect to variables R4/R5/R6 and R7 which renders the claim indefinite.  The skilled artisan is not apprised of compounds that fall within and outside of the claim scope because of alternative claim language because of the term “or” recited multiple times.
Claim clarification is required.

Part (v) recites “or (v) any other compound indicated as an LSD1 inhibitor, or a stereoisomer or a pharmaceutically acceptable salt thereof”.  This claim language is deemed to be indefinite because the claim encompasses compounds of unknown structures and properties.

The metes and bounds of claim 12 are deemed to be indefinite.  The use of parenthetical phrases render the claims indefinite because it is unclear whether the limitations following the phrases or in parentheses are part of the claimed invention.  See MPEP § 2173.05(d).  
To overcome this rejection, Examiner recommends that Applicant introduce new dependent claims which recite the claim language recited in the respective parentheses.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 8, 10, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vianello et al. (WO 2015/181380), as evidenced by CAS No. 1831167-97-5 (cited in IDS filed 1/6/2020), and further in view of Yang et al. (Cancer Res. 75(9):1838-1845 (2015)). 
Vianello et al. teach cyclopropyl compounds, pharmaceutical compositions containing such compounds and to their use in therapy (p. 1, ll. 10-11).  a method of preventing or treating a disease or disorder comprising administering to a subject in need thereof an effective amount of a compound of the disclosure, or a pharmaceutically acceptable salt, solvate, or prodrug thereof, or a pharmaceutical composition of formula (I) (pp. 5-6).  The compound inhibits the activity or expression of KDM1 (also known as LSD1) and can be used to treat leukemia (pp. 1, 7, 14-15).  The method can comprise administration of another therapeutic agent, e.g., cell cycle inhibitor or chemotherapeutic agent (p. 7). One specific compound is set forth in Example 10 which has the following structure: 
    PNG
    media_image1.png
    112
    229
    media_image1.png
    Greyscale
.  The compound is referred to as compound 10 on Table 7 of Vianello et al.  This compound is a dichydrochloride salt of the elected LSD1 inhibitor DPP38003.  See CAS No. 1831167-97-5 and specification at para. [00137] for structure comparison.  The compound was determined to have LSD1 inhibitory activity (Sect. 2.1, pp. 55-56).  the cancer to be treated can include acute and chronic myeloid leukemia, and acute promyelocytic leukemia (Vianello et al at pp. 14-15, 31).  Cancer cell growth was inhibited in a human myeloid leukemia cell line (MV4-11) (Vianello et al at pp. 56-57, Table 7, Fig. 1) and a mouse model of human acute promyelocytic leukemia (Vianello et al  at Sect. 2.6, pp. 64-65).  Vianello et al. teach that the compounds can be used in a combination therapy with additional agents, including CDK inhibitors (pp. 32-34).  
Although Vianello et al. teach a method of treating cancer comprising an effective amount of a LSD1 inhibitor and a cell cycle inhibitor such as a CDK inhibitor, the reference does not explicitly teach that the CDK inhibitor is a CDK4/6 inhibitor.
Yang et al. teach that acute myeloid leukemia (AML) is the most common acute leukemia in adults, with the median age of 69 years. Among genes that are implicated in the leukemogenesis of AML, high HOX gene expression has been associated with unfavorable prognosis, and lower HOXA9 expression correlates with a more favorable progression-free survival and response to therapy (p. 1838). PD 0332991 (palbociclib), a cell permeable pyridopyrimidine with oral bioavailability, is an exceptionally selective and potent inhibitor of CDK4 and CDK6 (IC50 ~10 nmol/L for recombinant proteins). Unlike other CDK inhibitors, at concentrations specific for inhibition of CDK4/CDK6, PD 0332991 has little or no activity against at least 38 additional kinases, including CDK2, due to steric hindrance. Providing the first evidence for PD 03329910 bioactivity in primary cancer cells, we showed that PD 0332991 inhibited CDK4/CDK6 in primary human multiple myeloma cells (IC50, 60 nmol/L) in the presence of bone marrow stromal cells, leading to early G1 arrest. PD 0332991 was similarly effective in inhibiting CDK4/ CDK6 in AML, suppressed tumor growth in myeloma, MCL and AML tumor xenografts, and in an immunocompetent mouse myeloma model (p. 1838).  Induction of early G1 arrest by PD 0332991 inhibition of CDK4/CDK6 resulted in efficient synchronization of AML cells. After release of PD 0332991-induced early G1 arrest, AML cells progress synchronously into S-phase (p. 1838).  Cyclin-dependent kinase (CDK)4 and CDK6 are frequently overexpressed or hyperactivated in human cancers. Targeting CDK4/CDK6 in combination with cytotoxic killing therefore represents a rational approach to cancer therapy. By selective inhibition of CDK4/CDK6 with PD 0332991 [palbociclib], which leads to early G1 arrest and synchronous S-phase entry upon release of the G1 block, we have developed a novel strategy to prime acute myeloid leukemia (AML) cells (abstract).  
It would have been obvious to one of ordinary skill in the art to administer a combination of an LSD1 inhibitor [DPP38003] and a CDK4/CDK6 inhibitor (PD 0332991 [palbociclib]) to treat acute myeloid leukemia (AML).  Cancer cell growth was inhibited in a human myeloid leukemia cell line (MV4-11) (pp. 56-57, Table 7, Fig. 1) and a mouse model of human acute promyelocytic leukemia (Sect. 2.6, pp. 64-65).  Yang et al. teach that palbociclib was useful in treating acute myeloid leukemia (AML) (abstract. P. 1838 and discussion).  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See M.P.E.P. § 2144.06.  the skilled artisan would have had a reasonable expectation of success because both of the inhibitors: DPP38003 (LSD1 inhibitor) and palbociclib (CDK4/6 inhibitor) were shown to successfully treat acute myeloid leukemia.
	Accordingly, claims 1 and 4 are rendered obvious.
Regarding claims 2 and 3, Vianello et al teach Combination therapy" (or "co-therapy") includes the administration of a compound of the application and at least a second agent as part of a specific treatment regimen intended to provide the beneficial effect from the co-action of these therapeutic agents (p. 32).  Administration of these therapeutic agents in combination typically is carried out over a defined time period (usually minutes, hours, days or weeks depending upon the combination selected). "Combination therapy" may, but generally is not, intended to encompass the administration of two or more of these therapeutic agents as part of separate monotherapy regimens that incidentally and arbitrarily result in the combinations of the present application.  Id.  "Combination therapy" is intended to embrace administration of these therapeutic agents in a sequential manner, that is, wherein each therapeutic agent is administered at a different time, as well as administration of these therapeutic agents, or at least two of the therapeutic agents, in a substantially simultaneous manner. Substantially simultaneous administration can be accomplished, for example, by administering to the subject a single capsule having a fixed ratio of each therapeutic agent or in multiple, single capsules for each of the therapeutic agents. Sequential or substantially simultaneous administration of each therapeutic agent can be effected by any appropriate route including, but not limited to, oral routes, intravenous routes, intramuscular routes, and direct absorption through mucous membrane tissues. The therapeutic agents can be administered by the same route or by different routes.  Id.  
The optimization of known effective dosing regimen of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as dosing regimen, in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Regarding claims 8 and 10, Vianello et al. teach the LSD1 inhibitor 
    PNG
    media_image1.png
    112
    229
    media_image1.png
    Greyscale
(Ex. 10) This compound is a dichydrochloride salt of the elected LSD1 inhibitor DPP38003.  See CAS No. 1831167-97-5 and specification at para. [00137] for structure comparison.  The compound was determined to have LSD1 inhibitory activity (Sect. 2.1, pp. 55-56).  
Regarding claims 12 and 13, the cancer to be treated can include acute and chronic myeloid leukemia, and acute promyelocytic leukemia (Vianello et al at pp. 14-15, 31).  Cancer cell growth was inhibited in a human myeloid leukemia cell line (MV4-11) (Vianello et al at pp. 56-57, Table 7, Fig. 1) and a mouse model of human acute promyelocytic leukemia (Vianello et al  at Sect. 2.6, pp. 64-65).
Accordingly, claims 1-4, 8, 10, 12, and 13 are obvious in view of the teachings of the cited references.

Relevant Art
Binda et al. (J. Am. Chem. Soc. 132:6827-6833 (2010)- cited in IDS filed 1/6/2020)- teach the LSD1 inhibitor MC2580 was evaluated in a cellular model of acute promyelocytic leukemia (abstract; Table 1- cpd 14e, pp. 6830-6833).

Conclusion
No claims are allowed.
Claims 1-4, 6-8, 10, 12-21, 23-25, 27, and 29-32 are pending.  Claims 7, 8, 14-21, 23-25, 27, and 29-32 are withdrawn.
Claims 1-4, 8, 10, 12 and 13 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/           Examiner, Art Unit 1654